Citation Nr: 1815814	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, however diagnosed, to include depressive disorder and anxiety.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has recharacterized the Veteran's claims for depressive disorder and anxiety as a single claim for any psychiatric disorder, however diagnosed, to include anxiety and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In May 2017, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In February 2018, the Veteran submitted a June 2017 psychosocial assessment and a June 2017 initial PTSD disability benefits questionnaire and waived review of such by the Agency of Original Jurisdiction (AOJ), although the Board recognizes the  waiver was dated in May 2017, which was prior to the date of the psychosocial assessment and disability benefits questionnaire.  See 38 C.F.R. § 20.1304 (c) (2017).  Nonetheless, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issue was filed after February 2, 2013, and the record reflects the entirety of additional evidence was submitted by the Veteran, thus the Board may proceed with appellate review.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD related in-service stressors during combat service.

CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, given the grant of service connection for PTSD, discussion of the impact of VA's statutory and regulatory notice and duty to assist provisions on this issue, including pursuant including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010), is not necessary, and any deficiencies, if any exist, are harmless.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2).  Further, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).

With respect to a current disability, a May 2014 mental disability benefits questionnaire did not endorse a psychiatric diagnosis.  Furthermore, a May 2009 VA treatment record reflected a positive screening for depression; however, based on further evaluation, a subsequent treatment record noted, in part, that there was no mental health condition requiring further intervention.  However, the Veteran submitted a June 2017 psychosocial assessment, although truncated, and a June 2017 initial PTSD disability benefits questionnaire, which endorsed a diagnosis of PTSD in accordance with the DSM IV.  Therefore, the current disability element of the claim, PTSD, is established by the evidence.

With respect to an in-service stressor, in May 2017 testimony, the Veteran reported, in part, that as an infantryman while assigned to the 173rd Airborne, a main objective was to provide security for an airbase and when there was activity in or near the airbase, he and others were flown to the site and tried to find the Vietnamese and either eliminate them or run them off.  He also testified, in part, that, during his first day in the field, the solider in front of him was shot and fell back dead on top of him.  He also testified, in part, that he counted bodies that had lain in the sun for over a week and that he also helped transfer wounded soldiers off helicopters.  

Additionally, in a stressor statement submitted in February 2018, the Veteran reported, in part, during his first few weeks in Vietnam, he was mortared several times, that within his first three hours in the jungle another solider was dead shot in front of him and fell back on him, that he unloaded helicopters at an aid station with numerous wounded soldiers, that during a firefight another solider was shot dead next to him while clipping machine gun belts together, and that he was ordered to get a body count of Vietnamese soldiers after a week in 100 plus degree heat.  The Veteran's service records reflect service in the Republic of Vietnam from March 1971 to January 1972.  Furthermore, his service records reveal that his military occupational specialty was light weapons infantry and that he received the Combat Infantryman's Badge.  Moreover, the Veteran's service personnel records show that he participated in an unnamed campaign in Vietnam.  As there is no clear and convincing evidence to the contrary, the Board finds that the Veteran's combat stressors are established under 38 C.F.R. § 3.304 (f)(2).

Next, there is evidence linking the Veteran's diagnosed PTSD to his reported in-service stressors.  In this regard, the June 2017 initial PTSD disability benefits questionnaire specifically found the Veteran experienced a stressor in the spring of 1971, during his first time in the field, when the solider in front of him was shot and fell back on him, which is consistent with the Veteran's May 2017 testimony.

Therefore, upon review of the medical and lay evidence, and when resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran has PTSD as a result of in-service stressors due to combat service, and the claim for service connection is granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


